DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1 and 18 contain variations of the limitations "encodes an original image and decodes the original image encoded, to generate a first bitstream and a local decoded image; encodes supplemental information and decodes the encoded supplemental information, to generate a second bitstream and local decoded supplemental information; inputs data based on the local decoded image and the local decoded supplemental information to a post processing network which is a neural network, to cause a reconstructed image to be output from the post processing network, the reconstructed image corresponding to the original image and being to be used to encode a following original image which follows the original image; and concatenates the first bitstream and the second bitstream to generate a concatenated bitstream" and taken in combination with the other claim limitations are not found in the prior art; and independent claims 11 and 19 contain variations of the limitations "decodes a first bitstream included in a concatenated bitstream to generate a decoded image of codec; decodes a second bitstream included in the concatenated bitstream to generate decoded supplemental information; and inputs data based on the decoded image of codec and the decoded supplemental information to a post processing network which is a neural network, to cause a decoded image to be output from the post processing network" and taken in combination with the other claim limitations are not found in the prior art.  The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Geerlings (U.S. 2003/0002583), Kim (U.S. 2007/0172133), Anderson (U.S. 2020/0036990), Wu (U.S. 2017/0311003), Kim (U.S. 2020/0389658) and Toderici (U.S. 10,192,327), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483